 


109 HR 4317 IH: Truth in Immigration (TRIM) Act
U.S. House of Representatives
2005-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4317 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2005 
Mr. Weldon of Florida (for himself, Mr. Peterson of Minnesota, Mrs. Myrick, Mr. Pence, Mr. Issa, Mr. Gutknecht, Mr. Goode, Mr. Shadegg, Mr. Pitts, Mr. Gingrey, Mr. King of Iowa, Mr. Feeney, Mr. Bartlett of Maryland, Mr. Hensarling, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To enforce the numerical limits Congress has placed on immigration. 
 
 
1.Short titleThis Act may be cited as the Truth in Immigration (TRIM) Act.  
2.Annual report on the illegal alien population 
(a)Annual report 
(1)In generalThe Secretary of Homeland Security shall annually report to the Congress on the number of aliens, listed by country of last known habitual residence, who are estimated to be unlawfully residing in the United States as of August 31 of the year in which the report is submitted.  
(2)DetailThe Secretary shall provide the greatest degree of detail that is feasible in making the determination described in paragraph (1). 
(3)DeadlineThe Secretary shall transmit each report required by this subsection to the Congress not later than September 31 of each year, beginning with the first September 31 that occurs after the date of the enactment of this Act. 
(b)ReviewThe Comptroller General of the United States shall conduct a review each year of the Secretary’s methodology, data, and conclusions to ensure that they represent the best available data and practices and are consistent from year to year. The results of such review shall be transmitted to the Congress not later than 60 days after the date on which the Secretary’s report was transmitted. 
3.Enforcing numerical limits on immigration Section 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended by adding at the end the following: 
 
(f)Reductions to account for illegally resident population 
(1)In general 
(A)ReductionNotwithstanding any other provision of law, and except as provided in subparagraph (B), the total per country level of legal immigration determined under this section for each country shall be reduced by one-half of the number of illegal aliens from that country who were residing in the United States as of August 31 of the preceding fiscal year. 
(B)LimitationNotwithstanding subparagraph (A), no reduction under such subparagraph with respect to any single foreign state or dependent area may exceed one-half of the total per country level of legal immigration that otherwise would apply under this section for any fiscal year. 
(2)Order of reductionsIn carrying out the reduction required by paragraph (1), the Secretary of State and the Secretary of Homeland Security shall reduce from immigrant categories in the following order: 
(A)Diversity lottery winners, if any, described in section 203(c). 
(B)Brothers and sisters of citizens described in section 203(a)(4). 
(C)Married sons and married daughters of citizens described in section 203(a)(3). 
(D)Unmarried sons and unmarried daughters of permanent resident aliens described in section 203(a)(2)(B). 
(E)Unmarried sons and daughters of citizens described in 203(a)(1). 
(F)Skilled workers, professionals, and other workers described in section 203(b)(3). 
(G)Special immigrants described in section 203(b)(4). 
(H)Aliens who are members of the professions holding advanced degrees or aliens of exceptional ability described in section 203(b)(2). 
(I)Priority workers described in section 203(b)(1). 
(J)Employment creation described in section 203(b)(5). 
(K)K special immigrants described in section 203(b)(6). 
(L)Spouses and children of permanent resident aliens described in section 203(a)(2)(A). 
(M)Aliens not subject to quotas described in section 201(b). 
(3)Not available in any other yearReductions made under this subsection with respect to a fiscal year shall not be re-allocated to any other category or individual and shall not be used in determining the availability of immigrant visas in any other fiscal year.. 
 
